         Case: 3:16-cv-00578-wmc Document #: 57 Filed: 01/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

TOMAS RODRIGUEZ,

         Plaintiff,
                                                       Case No. 16-cv-578-wmc
    v.

RN EDGE, et al.,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing with

prejudice this case pursuant to Federal Rule of Civil Procedure 41(b).




         s/                                                 1/4/2021
         Peter Oppeneer, Clerk of Court                           Date
